DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-2, filed 08/19/2022, with respect to the amendment to claims 1 and 7 have been fully considered and are persuasive.  The U.S.C. 103(a)(1) of claims 1 and 7 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-10, 12, 14, and 16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Amended claim 1 is allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: a method for addressing at least one bus subscriber, wherein exactly two bus subscribers are supplied with voltage having opposite polarities at their DC voltage inputs from the same DC voltage source via the bus system, and that the DC voltage input of each bus subscriber is supplied individually with the DC voltage via its own connecting element, in particular a plug-in connector of the bus system, wherein the polarity of the DC voltage at the DC voltage input is determined by the internal assignment of contacts of the connecting element.
Amended claim 7 is allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: a system consisting of a bus system and exactly two bus subscribers, which are connected to the same DC voltage source in such manner that said bus subscribers can be supplied with the DC voltage with mutually opposite polarities at their DC voltage inputs from this DC voltage source, wherein the bus system has one connecting element, in particular one plug-in connector for the each bus subscriber, via which element the DC voltage input of the each bus subscriber can receive DC voltage, and that internal contacts of the connecting elements are assigned differently from each other to ensure supply of the bus subscribers with mutually differing, in particular opposite polarities.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464